UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) March 16, 2012 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Southwest Iowa Renewable Energy, LLC (the “Company”) held its annual meeting of members on March 16, 2012.The matter voted upon at this annual meeting and the number of Series A Units cast for or withheld are as follows: Proposal to elect one Director to serve until the 2016 Annual Meeting of Members or until his successor shall be elected and qualified. Nominee For Withheld/Abstention Theodore V. Bauer A quorum being present, the votes for Mr. Bauer were sufficient to elect him to serve as a Director of the Company. No other matters were voted upon at this annual meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 22, 2012 SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/ Brian T. Cahill Brian T. Cahill General Manager/Chief Executive Officer
